Title: To James Madison from Richard Rush, 13 September 1815
From: Rush, Richard
To: Madison, James


                    
                        Washington September 13. 1815.Wednesday morning 8. Oclock.
                        Dear sir.
                    
                    I have just been favored with your confidential letter of the 11th instant, and will lose not a moment in adopting every possible precaution calculated to give effect to its just wishes.
                    I am astonished at the gross indiscretion that could have dictated or permitted the measure, and you may confidently trust to its being defeated. With very cordial respect &c
                    
                        R. Rush.
                    
                